  Case 19-24947      Doc 15     Filed 09/18/19 Entered 09/18/19 10:16:57           Desc Main
                                  Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                              )      Chapter 13
                                                    )
       Elizabeth Venturini,                         )      Case No. 19-24947
                                                    )
                      Debtor.                       )      Judge Goldgar
                                                    )      Lake County

                                    NOTICE OF MOTION

TO:    Office of Glenn Stearns                      Service List
       Chapter 13 Trustee
       (via Electronic Court Notice)

        YOU ARE HEREBY NOTIFIED that on October 11, 2019 at 9:30 a.m. or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge A.
Benjamin Goldgar, or any Judge sitting in his stead, in Courtroom B, 301 S. Greenleaf Avenue,
Park City, Illinois and then and there present the attached Motion to Transfer Case to Chief
Judge for Reassignment, at which time you may appear if you so deem fit.

                                                                           /s/ David H. Cutler


                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Objection to be served on the Trustee via Electronic Court Notice and on the person(s)
and/or firm(s) on the attached Service List via regular U.S. Mail with postage prepaid from the
mailbox located at 4131 Main St. Skokie, IL 60076, on September 18, 2019.


                                                                           /s/ David H. Cutler


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
           Case 19-24947
American Advisors Group        Doc 15 Cook
                                      Filed County
                                            09/18/19     Entered
                                                   Treasurer's    09/18/19 10:16:57
                                                               Office        SynchornyDesc    Main
                                                                                        Bank/TJX
3800 W Chapman Ave                    118Document       Page 2 of 4
                                          North Clark Street                 Attn: Bankruptcy
Orange, CA 92868                        Room 112                              PO BOX 965060
                                        Chicago, IL 60602                     Orlando, FL 32896
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




American Advisors Group                 Credit Collection Services            Synchrony Bank/AVB Buying Group
3900 Capital City Blvd.                 725 Canton Street                     PO BOX 965036
Lansing, MI 48906                       Norwood, MA 02062                     Orlando, FL 32896




American Advisors Group                 Credit Corp Solutions                 Synchrony Bank/Walmart
PO Box 39457                            180 Election Road                     Attn: Bankruptcy
Mc Neill, MS 39457                      Suite 200                             PO BOX 965060
                                        Draper, UT 84020                      Orlando, FL 32896


American Express Centurion Bank         HEAVNER BEYERS MIHLAR LLC             Target
c/o Becket and Lee LLP                  111 E MAIN ST #200                    C/O Financial & Retail Svcs
PO Box 3001                             Decatur, IL 62523                     Mailstopn BT POB 9475
Malvern, PA 19355                                                             Minneapolis, MN 55440


American General Financial Springleaf   Kohls/Capital One                     Visa Dept Store/Macys
4005 W Kane Ave.                        N56 W 17000 Ridgewood Dr              Attn: Bankruptcy
Ste M                                   Menomonee Falls, WI 53051             PO BOX 8053
McHenry, IL 60050                                                             Mason, OH 45040


AT&T                                    LVNV Funding/Resurgent Capital        Wells Fargo Bank
208 S Akard St.                         PO BOX 10497                          PO BOX 10438
Dallas, TX 75202                        Greenville, SC 29603                  Macf8235-02f
                                                                              Des Moines, IA 50306


Byline Bank                             Merchants Credit                      Wffnb Retail
3639 N Broadway                         223 W Jackson Blvd                    PO BOX 94498
Chicago, IL 60613                       Suite 700                             Las Vegas, NV 89193
                                        Chicago, IL 60606


Cbe Group                               Nationwide Credit Inc
Attn: Bankruptcy Dept                   PO BOX 14581
PO BOX 900                              Des Moines, IA 50306
Waterloo, IA 50704


Cook Counrty Clerks's Office            Portfolio Recovery Associates, LLC
118 North Clark Street                  Successor to SYNCHRONY Bank
Room 434                                POB 41067
Chicago, IL 60602                       Norfolk, VA 23541


Cook County Clerk                       Syncb/Lord & Taylor
69 W. Washington Street, Suite 500      Attn: Bankruptcy
Chicago, IL 60602                       PO BOX 965060
                                        Orlando, FL 32896
     Case 19-24947      Doc 15     Filed 09/18/19 Entered 09/18/19 10:16:57             Desc Main
                                     Document     Page 3 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                                 )       Chapter 13
                                                       )
         Elizabeth Venturini,                          )       Case No. 19-24947
                                                       )
                         Debtor.                       )       Judge Goldgar
                                                       )       Lake County

        MOTION TO TRANSFER CASE TOCHIEF JUDGE FOR REASSIGNMENT


         NOW COMES the Debtor, Elizabeth Venturini, by and through her attorneys, Cutler &

Associates Ltd., and in support of her Motion to Transfer Case to Chief Judge for Reassignment,

states as follows:

1.       The Debtor filed her case on September 4, 2019.

2.       The Debtor is a resident of Cook County.

3.       That a software error input the Debtor’s county as Lake County, not Cook when the

Debtors case was electronically filed.

4.       As a result, the Debtor’s case should be transferred to the Chief Judge for reassignment to

Cook County.

WHEREFORE, the Debtor, Elizabeth Venturini, prays for the following relief:

      A. That this case be transferred to the Chief Judge for reassignment to Cook County; and

      B. For such other and further relief as this Court deems equitable and just.

                                                                             Respectfully Submitted,
Dated: September 18, 2019


                                                             By:                   /s/ David H. Cutler
                                                                   One of the attorneys for the Debtor
  Case 19-24947      Doc 15   Filed 09/18/19 Entered 09/18/19 10:16:57   Desc Main
                                Document     Page 4 of 4


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
